Citation Nr: 1550812	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a prostate condition.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefits on appeal.

The case was remanded in August 2014 for additional development, and has since been returned to the Board for review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hand disability that is etiologically related to a disease, injury, or event in service, nor was arthritis of the hands shown within his first post-service year.

2.  The preponderance of the evidence is against finding that the Veteran has BPH that is etiologically related to a disease, injury, or event in service, including his presumed exposure to herbicides.  

3.  The preponderance of the evidence is against finding that the Veteran has a hypertension that is etiologically related to a disease, injury, or event in service, including his presumed exposure to herbicides; nor was hypertension manifested within his first post-service year, or was caused or aggravated by a service-connected disability.  

CONCLUSIONS OF LAW

1.  Arthritis of the bilateral hands was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309 (2015).

2.  BPH was not incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in or aggravated by active duty service, secondary to a service-connected disability, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2008 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case. As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided VA examinations for all three disabilities in November 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran's bilateral hand disability, BPH, and hypertension were not due to or aggravated by an event, disease, or injury incurred during active service; and the Veteran's hypertension was not secondary to his service-connected diabetes mellitus or coronary artery disease.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the November 2014 VA examinations and reports; the association of outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Hypertensive heart disease and arthritis are deemed to be chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586 -57589 (1996).  

Benign prostatic hypertrophy (BPH) and hypertension are not diseases identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis.  Again, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Arthritis

The Veteran contends that he has a bilateral hand disability related to his period of active duty.  First, there is no question that the Veteran is currently diagnosed as having arthritis in the bilateral hands.  Therefore, the main question remaining before the Board is whether the Veteran's current arthritis of the hands is attributable to an event, disease, or injury incurred during service.  For the reasons discussed below, the Board finds it is not. 

The service treatment records are devoid of any complaints in the bilateral hands.  Further, there were no findings of arthritis in the hands while in service.  

Following service, the Veteran's problem list showed arthritis as early as November 2007, at which time he reported a history of arthritis in the hands for the past 8+ years.  He had treatment for arthritis in 2008.  The Veteran sought treatment for bilateral hand pain in July 2009, at which time he was diagnosed as having mild, osteoarthritis of joints in the bilateral hands.  

Private x-rays of the hands in November 2014 revealed flexion deformities of the second through fifth digits in both hands, but without significant arthritic changes.  

During a November 2014 VA examination, the examiner confirmed the Veteran has osteoarthritis of the bilateral hands.  He was diagnosed in 2007, but noted that his arthritis started around 8+ years prior.  The examiner opined that the Veteran's bilateral hand arthritis was less likely than not caused or aggravated by an in-service injury, event, or illness.  In reaching this conclusion, the examiner provided the following:

Review of veteran's medical records notes no complaints or evaluations of hand pain stiffness or swelling during service.  Review of available Reports of Medical Histories has no complaints of arthritis.  Further review of medical records notes documentation of hand arthritis in 2007.  An xray done 7/23/09 noted mild degeneration of all of the metacarpal joints in a fashion likely from osteoarthritis.  Review of medical literature notes that osteoarthritis of the hands is caused by wear and tear and increases as one ages,  Further review of medical records during service notes no hand complaints and his Report of Medical Exams have noted normal upper extremity exams.  Therefore his bilateral hand osteoarthritis are less likely as not incurred, in caused by, or aggravated by the claimed inservice injury, event, or illness.

There is no clinical opinion to the contrary, and although the Veteran continues to undergo treatment for complaints in the bilateral hands, no clinicians have attributed his bilateral hand complaints to an event, injury, or disease in service.  

After review of the evidence of record, the Board finds that service connection for a bilateral hand disability is not warranted.  In other words, the preponderance of the evidence is against the claim-both on a direct and presumptive basis.

The earliest medical evidence showing treatment for a bilateral hand disability was in 2007, with the Veteran's report of its onset around 1999.  This is more than one year following his discharge from service.  As such, service connection of arthritis of the bilateral hands is not warranted on a presumptive basis.  

The Board finds that the opinion expressed by the November 2014 VA examiner is of significant probative value.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the bilateral hand arthritis to his military service.  The Board finds the 2014 examiner's opinion to be highly probative regarding the etiology of the Veteran's bilateral hand arthritis. 

The probative nature of the 2014 opinion is based on the fact that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's bilateral hand arthritis is less likely than not related to his service to be of greater probative value than the unsupported statements made by the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the evidence does not show that the Veteran had continued problems with his bilateral hands during and since service.  Importantly, he reported problems with his hands occurring around the late-1990s.  In other words, even taking into account the assertions made by the Veteran, the Board ultimately finds the most probative evidence of record regarding the etiology of his bilateral hand arthritis to be the opinion of the competent VA healthcare provider. 

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for bilateral hand arthritis must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

II. Prostate

The Veteran contends that he has a prostate disorder related to herbicide exposure.  First, the evidence of record clearly shows that the Veteran is currently diagnosed as having BPH.  As such, the remaining question before the Board is whether the Veteran's currently diagnosed BPH is attributable to an event, disease, or injury incurred during service.  For the reasons discussed below, the Board finds it is not.

A review of the service treatment records shows no prostate problems or complaints, nor was the Veteran diagnosed as having BPH during service.  He was treated for nonspecific urethritis and sores on his genitals, but no residuals were noted.  

Following service, the Veteran sought treatment for enlarged prostate in October 2007.  He was diagnosed as having BPH thereafter.  

In November 2014, the Veteran was afforded a VA examination regarding his prostate condition.  The examiner diagnosed the Veteran as having BPH with a diagnosis in 2007.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the currently diagnosed BPH was less likely than not caused or aggravated during the Veteran's military service.  The examiner provided the following rationale to support his opinion:

Review of veteran's medical records notes that veteran underwent Urology evaluation in 2007 and diagnosed with BPH.  Further review of his military medical records notes no complaints or evaluations of any difficulty with urination suggest of BPH Review of medical literature notes that BPH is a normal process of aging in men and caused by changes in hormonal balance and cell-growth factors.  In addition BPH is not a recognized condition due to Agent Orange exposure.  Therefore, his BPH is less likely as not incurred in caused by or aggravated by the claimed inservice injury, event, or illness.

There is no opinion to the contrary.  Although the Veteran continues to undergo treatment for his BPH, no clinicians have attributed his BPH to an event, injury, or disease in service.  

Following review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for BPH on a direct or presumptive basis.  

The Veteran served in-country Republic of Vietnam and is presumed to have been exposed to herbicides during service.  Prostate cancer is a presumptive disease related to herbicide exposure as noted in 38 C.F.R. § 3.307, however, the Veteran has never been diagnosed as having prostate cancer.  As noted above, BPH is not a disease presumptively associated with exposure to herbicides, therefore cannot be granted on a presumptive basis.

Turning to the issue of service connection for BPH on a direct basis, the Board finds that the most probative evidence of record specifically rules out any connection between the Veteran's BPH and his honorable military service.  

Significantly, the Board finds that the opinion expressed by the November 2014 VA examiner is of significant probative value.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's BPH to his military service-including the presumed herbicide exposure therein.  The Board finds the 2014 examiner's opinion to be highly probative regarding the etiology of the Veteran's BPH.  

The probative nature of the 2014 opinion is based on the fact that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's BPH is less likely than not related to his service to be of greater probative value than the unsupported statements made by the Veteran.  See Prejean, supra; and Neives-Rodriguez, supra. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  See Buchanan, supra.  Here, the evidence does not show that the Veteran had continued problems with his prostate during and since service, nor has he contended the same.  Importantly, he reported prostate related problems as early as 2007.  In other words, even taking into account the assertions made by the Veteran, the Board ultimately finds the most probative evidence of record regarding the etiology of his BPH to be the opinion of the competent VA healthcare provider. 

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for BPH must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  See Gilbert, supra; 38 C.F.R. § 3.102.

III. Hypertension

The Veteran contends that his hypertension is directly related to his military service or secondary to his service-connected diabetes mellitus and coronary artery disease.  The evidence of record clearly shows a current diagnosis of hypertension.  Thus, the remaining before the Board is whether the Veteran's currently diagnosed hypertension is attributable to an event, disease, or injury incurred during service, or is secondary to a service-connected disability.  For the reasons discussed below, the Board finds it is not.

During service, the Veteran had some notations of elevated blood pressure.  He was not, however diagnosed as having hypertension during service.  In an October 1984 medical history form, the Veteran denied any history of high or low blood pressure or history of heart problems.  

In an August 2006 post-service treatment note at the U.S. Naval Hospital, Guam, the Veteran denied any hypertension.  In November 2007, the Veteran was noted to have borderline hypertension.  July 2008 and August 2008 treatment notes show no hypertension.  

In December 2008, the Veteran was afforded a VA heart examination, during which the examiner noted that blood pressure readings during service were normal.  The examiner diagnosed coronary artery disease, status-post myocardial infarction with cardiac catheterization and stent placement; essentially hypertension; and hypercholesterolemia.  The Veteran reported having borderline hypertension "for a while," but he was not diagnosed with hypertension until May 2008.  The examiner did not find any diagnosis of hypertension during his military service.  

After review of the claims file and interview and examination of the Veteran, the examiner concluded that the Veteran's hypertension was "not caused by or a result of the medical evaluation he underwent while in the military service since there were no actual heart problems or hypertension while in military service."  

In October 2011, the Veteran was afforded a VA examination regarding his claimed hypertension.  The examiner confirmed the Veteran's hypertension diagnosis, but noted it was first diagnosed in May 2008.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's hypertension was not caused by or the result of his service-connected diabetes mellitus or coronary artery disease.  In reaching this conclusion, the examiner noted that the Veteran was not treated in service for hypertension, and his hypertension diagnosis predated his coronary artery disease (August 2008) and diabetes mellitus (2010) diagnoses.  The examiner did not provide an opinion as to aggravation.  

In January 2013, a supplemental opinion regarding hypertension was obtained.  Following review of the claims file and the prior VA examination reports, the examiner opined that the Veteran's hypertension was less likely than not aggravated by his service-connected diabetes mellitus and coronary artery disease.  In reaching this conclusion, the examiner noted:

Veteran claiming his SC diabetes mellitus and/or heart disability is aggravating his NSC hypertension.  Review of SMRS in C-file notes no diagnosis of hypertension while in military service.. Further review of his C-file notes that he was diagnosed with hypertension 5/2008, was diagnosed with MI/CAD 8/08 and diagnosed with diabetes mellitus 2010.  Review of his laboratory tests does not indicate any nephropathy either from his diabetes, hypertension or CAD that could cause aggravation of his hypertension.  Review of his anti-hypertensive medications notes no changes since 2008 and his blood pressures have been stable.  There is no indication of his hypertension has worsened since at least 2008.  Therefore, his NSC hypertension is less likely as not aggravated by his SC conditions of diabetes mellitus and/or CAD.

In November 2014, the Veteran was afforded another VA hypertension examination, during which the examiner specifically addressed the questions posed by the Board in its remand.  The examiner indicated that he reviewed the VA treatment records and VBMS file prior to reaching his opinion.  He listed important blood pressure readings from the Veteran's time in service to the present.  Following which he provided this opinion:

On review of medical records review of all recorded blood pressure measurements do not note any blood pressure recordings that are consistent with hypertension.  The only elevated blood pressures that were noted was when [the] veteran was undergoing evaluation for his over 40 physical examination with blood pressure elevations noted on his EKG and during his treadmill stress test otherwise all his blood pressure measurements prior to and after the over 40 physical examination was normal, which were likely caused by the anxiety associated with undergoing the physical examination as it was noted that his brother had passed away in his 40s from an MI.  As far as the blood pressure measurements of 130/84 noted 2/87 [sic] and 136/84 noted on separation examination these blood pressure measurements do not fulfill hypertension criteria.  Further review of his records notes the first elevated blood pressure documentation occurred at the time he suffered his MI 8/08.  Prior blood pressure measurements after discharge from service and prior to his MI were normal.  Therefore his hypertension is less likely as not incurred in or caused by the claimed inservice injury, event, or illness and again is not etiologically related to any incident during the veteran's active service

There are no clinical opinions to the contrary.  Although the Veteran continues to undergo treatment for his hypertension, no clinicians have attributed his hypertension to an event, injury, or disease in service, or as secondary to a service-connected disability.  

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against awarding service connection for hypertension on a presumptive, direct, or secondary basis.  

Although the Veteran is presumed to have been exposed to herbicides during service, hypertension is not a disease presumptively associated with exposure to herbicides, therefore cannot be granted on a presumptive basis due to herbicide exposure.  

Additionally, the Veteran was not diagnosed as having hypertension until 2008-over 20 years after discharge from service.  As such, service connection based on the presumptions listed in 38 C.F.R. § 3.309 is not warranted as he was not shown to have hypertension within his first post-service year.  

Turning to the issue of service connection for hypertension on a direct or secondary basis, the Board finds that the most probative evidence of record specifically rules out any connection between the Veteran's hypertension and his military service or a service-connected disability.  

Significantly, the Board finds that the opinions expressed by the November 2014 VA examiner (including his prior opinions dated in 2008, 2011, and 2013) are of significant probative value.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's hypertension to his military service or a service-connected disability.  The Board finds the VA examiner's opinions over the years to be highly probative regarding the etiology of the Veteran's hypertension and included a detailed rationale consistent with the evidence of record.  

The probative nature of the 2008, 2011, 2013, and 2014 opinions are based on the fact that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examinations or reviewed the reports from prior examinations.  These opinions addressed all theories of entitlement-direct and secondary service connection (including aggravation).  Importantly, these examination reports were prepared by the same examiner, and included a very detailed rationale for the opinions provided.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact when reaching his opinions.  The Board thus finds the VA examiner's conclusions that the Veteran's hypertension is less likely than not related to his service, and less likely than not caused or aggravated by a service-connected disability to be of greater probative value than the unsupported statements made by the Veteran.  See Prejean, supra; and Neives-Rodriguez, supra. 

The probative evidence does not show that the Veteran had continued problems with his hypertension during and since service, nor has he contended the same.  To the extent that he stated he experienced borderline hypertension for "a while" prior to his 2008 diagnosis, the evidence shows that he did not have hypertension in 2006 and was first diagnosed as having borderline hypertension in 2007.  In other words, even taking into account the assertions made by the Veteran, the Board ultimately finds the most probative evidence of record regarding the etiology of his hypertension to be the opinions of the competent VA healthcare provider who found that the Veteran hypertension was not related to his military service or secondary to a service-connected disability (diabetes mellitus and coronary artery disease).  

The Veteran is certainly competent to report the onset of symptoms related to his hypertension and the circumstances surrounding such.  However, although the Board recognizes that the Veteran is sincere in his belief that his current hypertension was caused or aggravated by his service-connected diabetes mellitus and coronary artery disease, he is not otherwise competent to state whether his hypertension is related to service or secondary to his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no competent clinical opinion linking his currently diagnosed hypertension to service or his service-connected disabilities, and in fact, the only competent evidence of record (the 2008, 2011, 2013, and 2014 opinions) shows no link.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for hypertension must be denied on a presumptive, direct, and secondary basis.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  See Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hand disability is denied.

Service connection for a prostate condition is denied.

Service connection for hypertension is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


